Case 2:20-cv-00266-JRS-DLP Document 1-2 Filed 05/27/20 Page 1 of 5 PagelD #: 7

EXHIBIT A
Case 2:20-cv-00266-JRS-DLP Document1-2 Filed 05/27/20 Page 2 of 5 PagebdtaSyeo20 10:35 AK
Cc
Vigo Superior Court 1 Vigo County, indian:

STATE OF INDIANA ) IN THE VIGO COUNTY SUPERIOR COURT
) SS:
COUNTY OF VIGO ) CAUSE NO:84D01-2004-CT-002283

)
CAROL WASHINGTON-LEWIS, )
)
Plaintiff )
)
vs. )
)
PILOT TRAVEL CENTERS, LLC, —}
)
Defendant. )
)

 

COMPLAINT FOR DAMAGES

COMES now the Plaintiff, Carol Washington-Lewis (‘Plaintiff’), by counsel, and for her
Complaint for Damages against the Defendant, Pilot Travel Centers, LLC, alleges and asserts
that:

I. At all times mentioned herein, the Plaintiff, Carol Washington-Lewis, was and is
a resident of the City of Sikeston, in the State of Missouri.

2. At all times mentioned herein, the Defendant, Pilot Travel Centers, LLC,
(“Defendant”) was doing business in the State of Indiana and was maintaining a premises located
at 5555 E. Margaret Avenue, County of Vigo, State of Indiana.

3. All of the acts and/or omissions of the Defendant, Pilot Travel Centers, LLC,
herein alleged, were performed and/or omitted by and through the agents, servants, and/or
employees of the Defendant while they were acting within the scope and course of their
employment.

4, On or about September 21, 2019, the Plaintiff, was a guest and invitee of the

Defendant at the above-referenced premises, when she was injured.
Case 2:20-cv-00266-JRS-DLP Document 1-2 Filed 05/27/20 Page 3 of 5 PagelD #: 9

5. The Defendant was required to exercise reasonable and ordinary care under all
circumstances and operation of its premises, including the above- referenced premises at which
the Plaintiff was injured.

6. The above-mentioned incident was directly and proximately caused by the
carelessness and negligence of the Defendant, including, but not limited to, one or more of the
following acts and/or omissions:

a. The Defendant carelessly and negligently failed to inspect and discover the
dangerous condition existing at said location;

b. The Defendant carelessly and negligently failed to warn the Plaintiff of the
dangerous condition existing at said location when the Defendant knew or should
have known of the same;

c. The Defendant carelessly and negligently failed to provide premises
reasonably safe under the existing conditions; and

d. The Defendant carelessly and negligently failed to correct the dangerous
condition at said location when the Defendant knew or should have known of the
existence of the same.

7. As a direct and proximate result of the Defendant’s carelessness and negligence,

the Plaintiff sustained personal injuries, resulting in pain and suffering.

8. As a result of her injuries and their effects, the Plaintiff, has been required to
engage the services of hospitals, physicians, and medical technicians for medical treatment,
medication and x-rays, and has incurred, and may incur in the future, medical expenses for such
treatment.

9. As a result of her injuries, the Plaintiff has incurred reasonable medical expenses

for medical care and treatment and may incur additional medical expenses in the future.
Case 2:20-cv-00266-JRS-DLP Document 1-2 Filed 05/27/20 Page 4 of 5 PagelD #: 10

10. Asa result of her injuries and the treatment of said injuries, the Plaintiff, Carol
Washington-Lewis, has lost income, and may continue to lose income in the future, all caused by
the negligence of the Defendant.

WHEREFORE, the Plaintiff, Carol Washington-Lewis, prays for judgment against the
Defendant, Pilot Travel Centers, LLC, in an amount commensurate with her injuries and

damages, for the costs of this action, and for all other just and proper relief in the premises.

Respectfully Submitted,

Kellie C. Clark, #30999-29
Attorney for Plaintiff

HENSLEY LEGAL GROUP, PC
117 E. Washington Street, Suite 200
Indianapolis, IN 46204

(317) 472-3333 (Phone)

(317) 472-3340 (Facsimile)
kclark@hensleylegal.com

~~ eee ee
Case 2:20-cv-00266-JRS-DLP Document 1-2 Filed 05/27/20 Page 5 of 5 PagelD #: 11

REQUEST FOR TRIAL BY JURY
Comes now the Plaintiff, Carol Washington-Lewis, by counsel, and file herein her

request for trial by jury for the above action.

Respectfully submitted,

Kellie C. Clark, #30999-29
Attorney for Plaintiff

HENSLEY LEGAL GROUP, PC
117 E. Washington Street, Suite 200
Indianapolis, IN 46204

(317) 472-3333 (Phone)

(317) 472-3340 (Facsimile)
kclark@hensleylegal.com

 
